Citation Nr: 0434318	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from June 1943 to February 
1946.

Historically, a November 1999 rating decision denied service 
connection for post-traumatic stress disorder.  After 
appellant was provided timely notification of that rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  That November 1999 rating decision represents the 
last final decision with regards to the service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board on appeal from a February 
2003 rating decision by the Manchester, New Hampshire, 
Regional Office (RO), which, in part, determined that new and 
material evidence had not been received to reopen a claim of 
service connection for post-traumatic stress disorder.  A 
December 2003 RO hearing was conducted by a Decision Review 
Officer (DRO).  Parenthetically, another appellate issue 
involving entitlement to service connection for tinnitus was 
granted by a December 2003 DRO decision, thereby rendering 
that issue moot.  A June 2004 rating decision reopened, but 
denied on the merits, the post-traumatic stress disorder 
service connection claim.  

In December 2004, a Deputy Vice Chairman of the Board granted 
a motion by appellant's representative to advance this appeal 
on the Board's docket based on appellant's age.

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.


REMAND

Initial review of the evidentiary record indicates that 
according to appellant's service records, he served as a 
platoon sergeant with an antiaircraft artillery automatic 
weapons battalion during World War Two.   That duty included 
overseas service from May 1944 to January 1946, and that he 
was involved in New Guinea battles and campaigns.  
Appellant's post-service statements, including a post-
traumatic stress disorder questionnaire, and testimony at an 
RO hearing, alleged that his unit landed in New Guinea and 
ultimately was stationed on Morotai, a small offshore island, 
enduring the hardships of tropical living, isolation, and 
accompanying stress; that there were air raids; and that his 
unit fired at Japanese airplanes and apparently accidentally 
hit American airplanes on occasion as well.  Although it 
appears the RO did not attempt to substantiate the claimed 
service stressors, the Board concedes the likelihood that 
such stressors as alleged actually occurred, given the nature 
and circumstances of appellant's documented overseas wartime 
service in the Asiatic Pacific Theatre.  See 38 U.S.C.A. 
§ 1154(b).

Although in a June 1951 application for VA disability 
benefits, appellant reported receiving treatment for 
"nerves" from several physicians, incomplete names and 
addresses were listed and he apparently did not respond to 
the originating agency's request for additional assistance.  
Appellant currently states that all of his physicians are 
deceased, apparently referring to physicians from the remote 
past.  However, it is the Board's opinion that since the case 
is being remanded for other reasons, appellant should be 
afforded another opportunity to attempt to recall the names 
and addresses of health care providers who may have provided 
him psychiatric treatment proximate to service in order for 
the RO to attempt to obtain them from such health care 
providers or any custodians of those records; and to search 
for any such clinical records that may be in his own 
possession.  

On July 2003 VA psychiatric examination, the examiner opined 
that appellant did not meet the "criteria of any diagnosis 
from a mental health standpoint."  However, appellant has 
submitted recent medical records from a private physician, 
which reveal that he was treated for anxiety and depression 
in 2001; and that physician, in a December 2003 written 
statement, stated that appellant had discussed his service 
experiences with him, and it was his opinion that appellant's 
symptomatology and history were consistent with a post-
traumatic stress disorder.  Appellant's representative, in a 
November 2004 informal hearing presentation, argued, in 
essence, that the July 2003 VA psychiatric examination was 
inadequate.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact appellant 
and obtain the names and addresses 
of any VA and non-VA medical care 
providers who may have provided him 
any psychiatric treatment proximate 
to service; and such records, to the 
extent they are not presently 
associated with the claims folder, 
should be obtained from the 
specified health care providers.  In 
the event appellant has in his own 
possession any such records, these 
should be submitted to the RO.  The 
appellant should be requested to 
complete and submit appropriate 
consent forms to release any private 
medical records to the VA.  Any 
records obtained should be 
associated with the claims folder.  

2.  The RO should arrange an 
examination by a VA board of 
psychiatrists to determine the 
nature and etiology of any acquired 
psychiatric disorder presently 
manifested.  The examiners should 
review the entire claims folder and 
express an opinion, with degree of 
probability expressed in terms of is 
it at least as likely as not, as to: 
(1) Is there a chronic psychiatric 
disorder that can be identified?  
(2) If so, what is the approximate 
date of onset of any acquired 
psychiatric disorder that may be 
currently manifested? (3)  Is a 
post-traumatic stress disorder 
currently manifested? And, (4) if 
any acquired psychiatric disorder, 
including a post-traumatic stress 
disorder, is currently manifested, 
is it etiologically related to 
appellant's active service?  The 
examination report should contain a 
social, industrial, and military 
history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate 
rationale for the medical 
conclusions, including with regard 
to the sufficiency of the claimed 
service stressors.  In the event any 
additional examination/diagnostic 
studies (such as psychological 
examination/testing) are medically 
deemed necessary to determine the 
etiology of the claimed disability, 
then these should be accomplished.  
In making this determination, the 
examiners should consider any 
research information provided; and 
utilize the nomenclature regarding 
post-traumatic stress disorder set 
forth in the American Psychiatric 
Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.130 (2004).  See 
also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiners in their 
report(s).  If it is determined that 
no chronic acquired psychiatric 
disorder is clinically established, 
that too should be specifically set 
forth on the examination report.

3.  The RO should review any 
additional evidence and readjudicate 
on the merits the issue of service 
connection for an acquired 
psychiatric disorder, claimed as 
post-traumatic stress disorder, with 
consideration of pertinent evidence 
and applicable court precedents and 
statutory and regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



